Electronically Filed
                                                          Supreme Court
                                                          SCWC-12-0000589
                                                          11-JUL-2014
                                                          09:38 AM



                            SCWC-12-0000589


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                           STATE OF HAWAI'I,

                    Respondent/Plaintiff-Appellant,


                                  vs.


                           RICHARD K. MYERS,

                    Petitioner/Defendant-Appellee.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

               (CAAP-12-0000589; CASE NO. 11-1-1681)


         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


           Petitioner/Defendant-Appellee’s Application for Writ of


Certiorari, filed on May 28, 2014, is hereby rejected. 


           DATED:    Honolulu, Hawai'i, July 11, 2014.


James S. Tabe                      /s/ Mark E. Recktenwald

for petitioner

                                   /s/ Paula A. Nakayama

Sonja P. McCullen

for respondent                     /s/ Sabrina S. McKenna 


                                   /s/ Richard W. Pollack


                                   /s/ Michael D. Wilson